Citation Nr: 0207540	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-41 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for postoperative lumbar 
disc syndrome with spinal fusion.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1956 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board issued a decision on this matter in December 1999, 
finding new and material evidence to reopen the claim but 
denying the service connection issue on the merits.  On 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued an April 2001 Order vacating the portion of the Board 
decision that denied service connection and remanded the 
matter for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  

The Board remanded the case to the RO in August 2001 for 
consideration of the VCAA and additional evidence to be 
submitted by the veteran and his representative.  The RO 
received private medical evidence in October 2001, issued a 
supplemental statement of the case in January 2002, and re-
certified the appeal to the Board in April 2002.  In June 
2002, the veteran's representative submitted directly to the 
Board a private medical opinion dated in May 2002.  The Board 
may evaluate this evidence without referral to the RO.  See 
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (amending 38 C.F.R. 
§ 20.1304 effective Feb. 22, 2002).     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical evidence of record shows that the veteran's 
current lumbar spine disability is as likely as not related 
to back injury in service.  



CONCLUSION OF LAW

Postoperative lumbar disc syndrome with spinal fusion was 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress amended VA law to eliminate 
the requirement for a well-grounded claim, enhance VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expand on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See VCAA, supra.  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of a 
July 1997 rating decision, July 1997 supplemental statement 
of the case, and additional supplemental statements of the 
case dated through January 2002, the RO provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in 
September 2001, the RO apprised the veteran of the duties set 
forth in the VCAA and solicited from him additional evidence 
or authorizations to secure additional evidence in support of 
his claim.  The RO received additional statements and 
evidence in October 2001.  In addition, the Board received 
additional private medical evidence in May 2002.  The veteran 
did not refer to any outstanding VA medical records or 
authorize VA to obtain any other private medical records.  
Although the veteran's representative requests VA to secure 
for the veteran a medical examination with opinion, the Board 
finds that the evidence currently of record is sufficient for 
proper adjudication of the claim.  Finally, the veteran has 
had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, service medical records reflected the veteran's 
five-foot fall from a ladder in October 1958.  There was no 
record of associated back injury.  In March 1960, the veteran 
reported having his third episode of back strain in six 
months related to heavy work.  In December 1960, the veteran 
described recurrent back pain since March.  X-rays from both 
visits were normal.  The veteran returned with complaints in 
February 1961.  X-rays showed slight narrowing of the fifth 
lumbar interspace, but no other abnormalities.  The report of 
the February 1962 separation examination included no findings 
relevant to the lumbar spine.  

After service, in June 1964, the veteran sought treatment 
from G. Doty, D.C., for symptoms including recurrent back 
trouble.  The diagnosis was whiplash injury of long standing.  
It was noted that it appeared to be related to an October 
1958 fall.  An August 1964 VA examination report also noted 
complaints of back pain.  Records from Baton Rouge Memorial 
Hospital reflected complaints of lumbar pain following an 
October 1964 motor vehicle accident.  Records from H. Bendel, 
Jr., M.D., dated in October 1972 referred to intermittent low 
back symptoms since suffering a back injury from lifting 
about 12 years before.  Subsequent medical records dated 
through 2000 reflect treatment for lumbar spine disability, 
to include multiple surgical fusions and decompressions and 
pain management, without reference to the etiology of the 
disability.  

The report of the July 1999 VA orthopedic examination 
included a thorough review of the claims folder and medical 
records and a discussion of the relevant findings from prior 
records.  The examiner was a Board-certified orthopedic 
surgeon.  After review of the record and examination of the 
veteran, the examiner opinion that the veteran's back 
disorder shown in service had resolved by the time of 
discharge.  He observed that there was no X-ray evidence of 
abnormalities, no abnormalities at separation, and no 
evidence to support a finding of chronic lumbar spine 
disorder to warrant the veteran's subsequent treatment.  

The May 2002 private medical opinion submitted by the veteran 
was also completed by a Board-certified orthopedic surgeon, 
O. Raulston, Jr., M.D.  Dr. Raulston's report similarly 
included a thorough review and discussion of in-service and 
post-service medical records.  He concluded that the repeated 
episodes of lower back pain shown in service from 1958 to 
1961 were more likely the result of repeated disc injury 
rather than sprains.  He felt the conclusion was somewhat 
supported by in-service X-rays showing decreased L5-S1 disc 
space.  Dr. Raulston opined that the veteran's in-service 
back injury in all reasonable medical probability contributed 
to and accelerated his current back disability.  

Clearly, the evidence of record shows low back symptomatology 
in service and nearly immediately after service, despite an 
apparently normal examination at the veteran's separation 
from service.  Although there is low back pain associated 
with an automobile accident in October 1964, the record 
reflects previous complaints of pain as well.  The claims 
folder contains medical reports from two Board-certified 
orthopedic surgeons, both of which are premised on a 
comprehensive review of the medical evidence of record, but 
which reflect contrary opinions as to the etiology of the 
veteran's current back disability.  Reviewing the record, the 
Board finds that the evidence is in relative equipoise, such 
that doubt must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
evidence supports service connection for postoperative lumbar 
disc syndrome with spinal fusion.  The appeal is granted.        


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for postoperative 
lumbar disc syndrome with spinal fusion is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

